Case 19-16167-amc       Doc 45       Filed 12/11/19 Entered 12/11/19 15:01:23          Desc Main
                                     Document     Page 1 of 1

                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



   IN RE:                                 : Chapter 7
            Daisy Hurtado                 :
                            Debtor        : Motion to Convert to Chapter 13
                                          :
                                          : Bankruptcy No. 19-16167-amc



        ORDER CONVERTING CASE UNDER CHAPTER 7 TO CASE UNDER
                            CHAPTER 13

          WHEREAS, the Debtor has filed a Motion to Convert Case from Chapter 7 to
   Chapter 13, see 11 U.S.C. § 706(a), and there being no objection thereto, and the court
   having considered the record and finding that the case has not been converted previously
   under 11 U.S.C. §1112, §1208, or §1307,

   It is hereby ORDERED that :

   1. This chapter 7 case is converted to a case under chapter 13.

   2. Within twenty-eight (28) days of the entry of this order, the Chapter 7 Trustee shall
   file:

      a. An account of all receipts and disbursements made in the chapter 7 case, and
      b. A report on the administration of the case pursuant to 11 U.S.C. § 704(9).

   3. The trustee forthwith shall turn over to the Debtor(s) all records and property of the
      estate remaining in the trustee's custody and control.

   4. The trustee or any other party entitled to compensation may within twenty-eight (28)
      days of the date of this order file an application for compensation and reimbursement
      of expenses.

   5. On or before fourteen (14) days from the entry of this order, the Debtor(s) shall file
      the statements and schedules required by Bankruptcy Rule 1007(b), if such have not
      already been filed.

   6. On or before fourteen (14) days from the entry of this order, the Debtor(s) shall file a
      chapter 13 plan.



           December 11, 2019
   Date: ____________                        _______________________________________
                                             HONORABLE ASHELY M. CHAN
                                             UNITED STATES BANKRUPTCY JUDGE
